Citation Nr: 1216978	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from September 1958 to August 1960.  

He also appears to have had subsequent service in the Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Tiger Team Special Processing Unit at the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims remains with the RO in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his active duty service.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 

38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, because the Board is granting service connection for both claims.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss and tinnitus are related to acoustic trauma during service.  Specifically, in written statements he indicated that he served in the demilitarized zone in Korea as an infantry medic.  He stated that he was exposed to acoustic trauma during training exercises from artillery, tanks, 

mortars, and grenades, without hearing protection.  The Veteran's DD Form 214 reflects that his military occupational specialty was medical specialist.  

The Veteran's service treatment records do not reveal complaints of or treatment for hearing loss or tinnitus.  The post-service medical evidence includes an August 2007 private audiogram report.  The audiogram results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45

40
LEFT
10
30
40

45

Speech discrimination scores were 76 percent in the right ear and 68 percent in the left ear.  The word list used is not specified.

A November 2007 VA audiology hearing aid issue note indicates that the Veteran has bilateral high frequency sensorineural loss.  The Veteran was issued hearing aids.

The Veteran underwent a VA examination in conjunction with his service connection claims in January 2009.  The January 2009 audiogram results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
45
45
LEFT
15
35
45
45
50

Speech recognition scores using the Maryland CNC word list were 74 percent in the right ear and 88 percent in the left ear.

The examination report reflects the Veteran's reported history of inservice noise exposure.  He stated that he was a medic and was exposed to small arms fire, tanks, and artillery fire, all in training situations.  He did not use ear protection.  He worked in housekeeping and cafeterias after service and no ear protection was necessary.  He denied recreational noise exposure of any kind.  The Veteran complained of tinnitus.  After reviewing the claims file, the examiner noted that the Veteran's hearing evaluation at pre-induction and separation were whispered voice tests, and that no other audiological information was of record.  The examiner opined that the whispered voice test format is not a frequency-specific test and hearing losses could be missed using such a test.  The examiner stated that while live fire exercises were "probable" during the Veteran's service in Korea as a medic, the examiner stated that the military records did not validate the Veteran's claim of exposure to acoustic trauma.  In this regard, the examiner stated there were no combat awards or ribbons and no audiological information was found in the claims file that would suggest auditory deficits or difficulty.  Therefore, the examiner concluded that it was "less likely as not" that the Veteran's current hearing loss was a result of or caused by his military service.  However, the examiner concluded that tinnitus had been linked to both hearing loss exposure and loud noises such as gunfire.  The examiner stated that such noise exposure could be in either combat or training exercises.  Therefore, the examiner concluded that it was "at least as likely as not" that the tinnitus the Veteran currently complained of could have had its etiology due to noise exposure while in the military.

Based on the evidence of record, the Board finds that the evidence of record demonstrates current diagnoses of bilateral hearing loss for VA purposes and tinnitus.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board finds that the 2009 VA examiner's opinion as to whether the Veteran's current hearing loss is related to his military service of is of no probative value.  The examiner states that the Veteran's hearing loss is not due to exposure to acoustic trauma because there is no evidence in the record that he was exposed to noise and that he had no auditory deficits or difficulty documented in service.  However, the Veteran's statements are competent evidence as to what he experienced in service; in this case, exposure to small arms fire, tanks, and artillery 

fire, in training situations without the use ear protection.  The Board finds that the Veteran's statements as to noise exposure in service are both competent and credible evidence, and therefore are probative as to that fact.  The lack of contemporaneous medical evidence cannot go to the credibility of the Veteran's statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Moreover, the examiner stated that the whisper tests on the service entrance examination and the service separation examination were "not a frequency-specific test and hearing losses may be missed."  Therefore, as the Veteran was only afforded whisper tests in service, to conclude that there were no auditory deficits shown in service is speculative, and of little or no probative value.

Additionally, based on the same evidence of record, the January 2009 VA examiner opined that it was "at least as likely as not" that the Veteran's tinnitus was related to his military service due to noise exposure.  As such, the January 2009 VA examiner made contradictory statements regarding the Veteran's actual exposure to loud noises during service and its impact on his current auditory functioning.  As such, the Board affords very little probative value to the January 2009 VA examiner's negative opinion regarding the etiology of the Veteran's hearing loss.

In sum, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes and a current diagnosis of tinnitus.  There is competent and credible evidence which is probative to the issue of inservice acoustic trauma.  Moreover, the evidence shows that the Veteran has not been exposed to acoustic trauma subsequent to his military service.  As such, the Board finds that the preponderance of the evidence is in favor of the claims.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds that service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


